UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission File Number 000-22996 GILMAN CIOCIA, INC. (Exact name of registrant as specified in its charter) DELAWARE 11-2587324 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 11 RAYMOND AVENUE POUGHKEEPSIE, NEW YORK 12603 (Address of principal executive offices)(Zip code) (845) 486-0900 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yeso No x As of November 11, 2011, 97,486,546 shares of the issuer's common stock, $0.01 par value, were outstanding. 1 Table of Contents GILMAN CIOCIA, INC. QUARTERLY REPORT ON FORM 10-Q For the Period Ending September 30, 2011 TABLE OF CONTENTS Page Forward-Looking Statements 3 PART I - FINANCIAL INFORMATION 4 Item 1. FINANCIAL STATEMENTS 4 Consolidated Balance Sheets as of September 30, 2011 (unaudited) and June 30, 2011 4 Consolidated Statements of Operations for the Three Months Ended September 30, 2011 and September 30, 2010 (unaudited) 5 Consolidated Statements of Cash Flows for the Three Months Ended September 30, 2011 and September 30, 2010 (unaudited) 6 Supplemental Disclosures to Consolidated Statements of Cash Flows (unaudited) 7 Notes to Consolidated Financial Statements (unaudited) 8 - 19 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 20 - 28 Item 3.Quantitative and Qualitative Disclosures About Market Risk 28 Item 4.Controls and Procedures 28 PART II - OTHER INFORMATION 30 Item 1.Legal Proceedings 30 Item 1A.Risk Factors 30 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3.Defaults Upon Senior Securities 30 Item 4.(Removed and Reserved) 30 Item 5.Other Information 30 Item 6.Exhibits 31 SIGNATURES 32 2 Table of Contents FORWARD LOOKING STATEMENTS The information contained in this Form 10-Q and the exhibits hereto may contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 (the “Securities Act”) and Section 21E of the Securities Exchange Act of 1934 (the “Exchange Act”). Such statements, including statements regarding our expectations about our ability to raise capital, our strategy to achieve our corporate objectives, including our strategy to pursue growth through acquisitions, to increase revenues through our registered representative recruiting program and expand our brand awareness and business presence, our ability to be profitable, our expectations that the number of tax preparers who are certified public accountants will increase, the cyclical nature of our business, our liquidity and our ability to fund and intentions for funding future operations, revenues, the outcome or effect of litigation, arbitration and regulatory investigations, the impact of certain accounting pronouncements, the effects of our cost-cutting measures and our intention to continue to closely control expenses, contingent liability associated with acquisitions, the impact of the current economic conditions, and others, are based upon current information, expectations, estimates and projections regarding us, the industries and markets in which we operate, and management's assumptions and beliefs relating thereto.Words such as “will,” “plan,” “anticipate”, “expect,” “remain,” “intend,” “estimate,” “approximate,” “believe” and variations thereof and similar expressions are intended to identify such forward-looking statements. These statements speak only as of the date on which they are made, are not guarantees of future performance, and involve certain risks, uncertainties and assumptions that are difficult to predict. Therefore, actual outcomes and results could materially differ from what is expressed, implied or forecasted in such forward-looking statements. Such differences could be caused by a number of factors including, but not limited to, the uncertainty of laws, legislation, regulations, supervision and licensing by federal, state and local authorities and their impact on the lines of business in which we and our subsidiaries are involved; unforeseen compliance costs; changes in economic, political or regulatory environments; the impact of the economic downturn; changes in competition and the effects of such changes; our ability to raise additional capital and to service or extend the terms of our debt and other financial obligations; the inability to implement our strategies; changes in management and management strategies; our inability to successfully design, create, modify and operate our computer systems and networks; and litigation and regulatory actions involving us.Readers should take these factors, as well as those risks contained in our Annual Report on Form 10-K and Quarterly Reports on Form 10-Q into account in evaluating any such forward-looking statements. We undertake no obligation to update publicly or revise any forward-looking statements, whether as a result of new information, future events or otherwise, except as required by law.The reader should, however, consult further disclosures we may make in future filings of our Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form 8-K. 3 Table of Contents PART I FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS GILMAN CIOCIA, INC. CONSOLIDATED BALANCE SHEETS (in thousands) Unaudited September 30, June 30, 2011 (1) Assets Cash & Cash Equivalents $ $ Restricted Cash Marketable Securities 1 1 Trade Accounts Receivable, Net Receivables from Employees, Net Prepaid Expenses Other Current Assets 92 Total Current Assets Property and Equipment (less accumulated depreciation of $7,012 at September 30, 2011 and $6,944 at June 30, 2011) Goodwill Intangible Assets (less accumulated amortization of $8,556 at September 30, 2011 and $8,352 at June 30, 2011) Other Assets Total Assets $ $ Liabilities and Shareholders' Equity Accounts Payable ($4 are valued at fair value at September 30, 2011 and June 30, 2011) $ $ Accrued Expenses Commission Payable Current Portion of Notes Payable and Capital Leases Deferred Income Due to Related Parties Total Current Liabilities Long Term Portion of Notes Payable and Capital Leases 26 Long Term Portion of Related Party Notes Other Long Term Liabilities Total Liabilities Shareholders' Equity Preferred Stock, $0.001 par value; 100 shares authorized; none issued - - Common Stock, $0.01 par value 500,000 shares authorized; 96,887 shares issued at September 30, 2011 and June 30, 2011 Additional Paid in Capital Accumulated Deficit ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ (1) Derived from audited financial statements. See Notes to Unaudited Consolidated Financial Statements 4 Table of Contents GILMAN CIOCIA, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (in thousands, except per share data) For the Three Months Ended September 30, Revenues Financial Planning Services $ $ Tax Preparation and Accounting Fees Total Revenues Operating Expenses Commissions Salaries and Benefits General and Administrative Advertising Brokerage Fees and Licenses Rent Depreciation and Amortization Total Operating Expenses Loss Before Other Income and Expenses ­­ (331 ) ­­ (961 ) Other Income/(Expenses) Interest and Investment Income 2 5 Interest Expense ) ) Other Expense, Net (2
